 

Exhibit 10.2 

 

REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT

 

THIS REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT (this “Agreement”), dated as
of September 29, 2020, is made and entered into by and among Qell Acquisition
Corp., a Cayman Islands exempted company (the “Company”), Qell Partners LLC, a
Cayman Islands exempted limited liability company (the “Sponsor”, and together
with any person or entity who hereafter becomes a party to this Agreement
pursuant to Section 6.2 of this Agreement, a “Holder” and collectively, the
“Holders”).

 

RECITALS

 

WHEREAS, the Sponsor currently owns 9,487,500 shares (up to 1,237,500 of which
are subject to forfeiture) of the Company’s Class B ordinary shares, par value
$0.0001 per share (the “Class B Ordinary Shares”);

 

WHEREAS, the Class B Ordinary Shares are convertible into the Company’s Class A
ordinary shares, par value $0.0001 per share (the “Ordinary Shares”), at the
time of the initial Business Combination on a one-for-one basis, subject to
adjustment, on the terms and conditions provided in the Company’s amended and
restated memorandum and articles of association, as may be amended from time to
time;

 

WHEREAS, on September 29, 2020, the Company and the Sponsor entered into that
certain Private Placement Warrants Purchase Agreement, pursuant to which the
Sponsor agreed to purchase 6,400,000 warrants (or up to 7,060,000 warrants if
the Underwriter’s (as defined below) option to purchase additional units in
connection with the Company’s initial public offering is exercised in full) (the
“Private Placement Warrants”), in a private placement transaction occurring
simultaneously with the closing of the Company’s initial public offering; and

 

WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE 1 DEFINITIONS

 

1.1            Definitions. The terms defined in this Article I shall, for all
purposes of this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the principal
executive officer or principal financial officer of the Company, after
consultation with counsel to the Company, (i) would be required to be made in
any Registration Statement or Prospectus in order for the applicable
Registration Statement or Prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any prospectus and any preliminary prospectus,
in the light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.

 



1 

 

 

“Agreement” shall have the meaning given in the Preamble.

 

“Board” shall mean the Board of Directors of the Company.

 

“Business Combination” shall mean any merger, share exchange, asset acquisition,
share purchase, reorganization or other similar business combination with one or
more businesses, involving the Company.

 

“Commission” shall mean the U.S. Securities and Exchange Commission.

 

“Company” shall have the meaning given in the Preamble.

 

“Demand Registration” shall have the meaning given in subsection 2.1.1.

 

“Demanding Holder” shall have the meaning given in subsection 2.1.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“Form S-1” shall have the meaning given in subsection 2.1.1.

 

“Form S-3” shall have the meaning given in subsection 2.3.1.

 

“Founder Shares” shall mean the Class B Ordinary Shares and shall be deemed to
include the Ordinary Shares issuable upon conversion thereof.

 

“Founder Shares Lock-up Period” shall mean, with respect to the Founder Shares,
the period ending on the earlier of (A) one year after the completion of the
Company’s initial Business Combination and (B) subsequent to the Company’s
initial Business Combination, (x) if the last reported sales price of the
Ordinary Shares equals or exceeds $12.00 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any twenty (20) trading days within any 30- trading day period commencing at
least 150 days after the Company’s initial Business Combination or (y) the date
on which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property.

 

“Holders” shall have the meaning given in the Preamble.

 

“Insider Letter” shall mean that certain letter agreement, dated as of the date
hereof, by and among the Company, the Sponsor and each of the Company’s
officers, directors and director nominees.

 

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus (in the case of a Prospectus, in the light of the circumstances under
which they were made) not misleading.

 

“Nominee” is defined in Section 6.1.

 

“Ordinary Shares” shall have the meaning given in the Recitals hereto.

 



2 

 

 

“Permitted Transferees” shall mean a person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Shares Lock-up Period or Private
Placement Lock-up Period, as the case may be, under the Insider Letter, the
Private Placement Warrants Purchase Agreement and any other applicable agreement
between such Holder and the Company, and to any transferee thereafter.

 

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

 

“Private Placement Lock-up Period” shall mean, with respect to Private Placement
Warrants that are held by the initial purchasers of such Private Placement
Warrants or their Permitted Transferees, and the Ordinary Shares issuable upon
the exercise of such Private Placement Warrants, the period ending thirty (30)
days after the completion of the Company’s initial Business Combination.

 

“Private Placement Warrants” shall have the meaning given in the Recitals
hereto.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

“Registrable Security” shall mean (a) the Founder Shares (including any Ordinary
Shares or other equivalent equity security issued or issuable upon the
conversion of any such Founder Shares or exercisable for Ordinary Shares),
(b) the Private Placement Warrants (including any Ordinary Shares issued or
issuable upon the exercise of such private placement warrants), (c) any
outstanding Ordinary Shares or any other equity security (including the Ordinary
Shares issued or issuable upon the exercise of any other equity security) of the
Company held by a Holder as of the date of this Agreement, and (d) any other
equity security of the Company issued or issuable with respect to any such
Ordinary Shares by way of a share capitalization or share split or in connection
with a combination of shares, recapitalization, merger, consolidation or
reorganization; provided, however, that, as to any particular Registrable
Security, such securities shall cease to be Registrable Securities when: (i) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (ii) such securities shall have been otherwise transferred, new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of such securities shall not require registration under the
Securities Act; (iii) such securities shall have ceased to be outstanding; or
(iv) such securities have been sold to, or through, a broker, dealer or
underwriter in a public distribution or other public securities transaction.

 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(A)all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Ordinary Shares are then listed;

 

(B)fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 



3 

 

 

(C)printing, messenger, telephone and delivery expenses;

 

(D)reasonable fees and disbursements of counsel for the Company;

 

(E)reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

 

(F)reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders initiating a Demand Registration
to be registered for offer and sale in the applicable Registration or the
Takedown Requesting Holder initiating an Underwritten Shelf Takedown.

 

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Requesting Holder” shall have the meaning given in subsection 2.1.1.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time. “Shelf” shall have the meaning given in subsection 2.3.1.

 

“Sponsor” shall have the meaning given in the Recitals hereto.

 

“Sponsor Director” means an individual elected to the Board that has been
nominated by the Sponsor pursuant to this Agreement.

 

“Subsequent Shelf Registration” shall have the meaning given in subsection
2.3.2.

 

“Takedown Requesting Holder” shall have the meaning given in subsection 2.3.3.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

 

“Underwritten Shelf Takedown” shall have the meaning given in subsection 2.3.3.

 

ARTICLE 2 REGISTRATIONS

 

2.1Demand Registration.

 

2.1.1            Request for Registration. Subject to the provisions of
subsection 2.1.4 and Section 2.4 hereof, at any time and from time to time on or
after the date the Company consummates the initial Business Combination, the
Holders of at least a majority in interest of the then-outstanding number of
Registrable Securities (the “Demanding Holders”) may make a written demand for
Registration under the Securities Act of all or part of their Registrable
Securities, which written demand shall describe the amount and type of
securities to be included in such Registration and the intended method(s) of
distribution thereof (such written demand a “Demand Registration”). The Company
shall, within five (5) days of the Company’s receipt of the Demand Registration,
notify, in writing, all other Holders of Registrable Securities of such demand,
and each Holder of Registrable Securities who thereafter wishes to include all
or a portion of such Holder’s Registrable Securities in a Registration pursuant
to a Demand Registration (each such Holder that includes all or a portion of
such Holder’s Registrable Securities in such Registration, a “Requesting
Holder”) shall so notify the Company, in writing, within three (3) business days
after the receipt by the Holder of the notice from the Company. Upon receipt by
the Company of any such written notification from a Requesting Holder(s) to the
Company, such Requesting Holder(s) shall be entitled to have their Registrable
Securities included in a Registration pursuant to a Demand Registration and the
Company shall effect, as soon thereafter as practicable, but not more than forty
five (45) days immediately after the Company’s receipt of the Demand
Registration, the Registration of all Registrable Securities requested by the
Demanding Holders and Requesting Holders pursuant to such Demand Registration.
Under no circumstances shall the Company be obligated to effect more than an
aggregate of three (3) Registrations pursuant to a Demand Registration under
this subsection 2.1.1 with respect to any or all Registrable Securities;
provided, however, that a Registration shall not be counted for such purposes
unless a Form S-1 or any similar long-form registration statement that may be
available at such time (“Form S-1”) has become effective and all of the
Registrable Securities requested by the Requesting Holders to be registered on
behalf of the Requesting Holders in such Form S-1 Registration have been sold,
in accordance with Section 3.1 of this Agreement; provided, further, that an
Underwritten Shelf Takedown shall not count as a Demand Registration.

 



4 

 

 

2.1.2           Effective Registration. Notwithstanding the provisions of
subsection 2.1.1 above or any other part of this Agreement, a Registration
pursuant to a Demand Registration shall not count as a Registration unless and
until (i) the Registration Statement filed with the Commission with respect to a
Registration pursuant to a Demand Registration has been declared effective by
the Commission and (ii) the Company has complied with all of its obligations
under this Agreement with respect thereto; provided, further, that if, after
such Registration Statement has been declared effective, an offering of
Registrable Securities in a Registration pursuant to a Demand Registration is
subsequently interfered with by any stop order or injunction of the Commission,
federal or state court or any other governmental agency the Registration
Statement with respect to such Registration shall be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated and (ii) a majority-in-interest of
the Demanding Holders initiating such Demand Registration thereafter
affirmatively elect to continue with such Registration and accordingly notify
the Company in writing, but in no event later than five (5) days, of such
election; provided, further, that the Company shall not be obligated or required
to file another Registration Statement until the Registration Statement that has
been previously filed with respect to a Registration pursuant to a Demand
Registration becomes effective or is subsequently terminated.

 

2.1.3            Underwritten Offering. Subject to the provisions of subsection
2.1.4 and Section 2.4 hereof, if a majority-in-interest of the Demanding Holders
so advise the Company as part of their Demand Registration that the offering of
the Registrable Securities pursuant to such Demand Registration shall be in the
form of an Underwritten Offering, then the right of such Demanding Holder or
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.1.3 shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such Underwritten
Offering by the majority-in-interest of the Demanding Holders initiating the
Demand Registration.

 

2.1.4            Reduction of Underwritten Offering. If the managing Underwriter
or Underwriters in an Underwritten Registration pursuant to a Demand
Registration, in good faith, advises the Company, the Demanding Holders and the
Requesting Holders (if any) in writing that the dollar amount or number of
Registrable Securities that the Demanding Holders and the Requesting Holders (if
any) desire to sell, taken together with all other Ordinary Shares or other
equity securities that the Company desires to sell and the Ordinary Shares, if
any, as to which a Registration has been requested pursuant to separate written
contractual piggy-back registration rights held by any other shareholders who
desire to sell, exceeds the maximum dollar amount or maximum number of equity
securities that can be sold in the Underwritten Offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of such securities, as applicable, the “Maximum Number of
Securities”), then the Company shall include in such Underwritten Offering, as
follows: (i) first, the Registrable Securities of the Demanding Holders and the
Requesting Holders (if any) (pro rata based on the respective number of
Registrable Securities that each Demanding Holder and Requesting Holder (if any)
has requested be included in such Underwritten Registration and the aggregate
number of Registrable Securities that the Demanding Holders and Requesting
Holders have requested be included in such Underwritten Registration (such
proportion is referred to herein as “Pro Rata”)) that can be sold without
exceeding the Maximum Number of Securities; (ii) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(i), the Ordinary Shares or other equity securities that the Company desires to
sell, which can be sold without exceeding the Maximum Number of Securities; and
(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), the Ordinary Shares or other
equity securities of other persons or entities that the Company is obligated to
register in a Registration pursuant to separate written contractual arrangements
with such persons and that can be sold without exceeding the Maximum Number of
Securities.

 



5 

 

 

2.1.5           Demand Registration Withdrawal. A majority-in-interest of the
Demanding Holders initiating a Demand Registration or a majority-in-interest of
the Requesting Holders (if any), pursuant to a Registration under subsection
2.1.1 shall have the right to withdraw from a Registration pursuant to such
Demand Registration for any or no reason whatsoever upon written notification to
the Company and the Underwriter or Underwriters (if any) of their intention to
withdraw from such Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to the Registration of their
Registrable Securities pursuant to such Demand Registration. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with a Registration pursuant to
a Demand Registration prior to its withdrawal under this subsection 2.1.5.

 

2.2Piggyback Registration.

 

2.2.1            Piggyback Rights. If, at any time on or after the date the
Company consummates a Business Combination, the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into equity securities, for its own account or
for the account of shareholders of the Company (or by the Company and by the
shareholders of the Company including, without limitation, pursuant to
Section 2.1 hereof), other than a Registration Statement (i) filed in connection
with any employee stock option or other benefit plan, (ii) for an exchange offer
or offering of securities solely to the Company’s existing shareholders,
(iii) for an offering of debt that is convertible into equity securities of the
Company or (iv) for a dividend reinvestment plan, then the Company shall give
written notice of such proposed filing to all of the Holders of Registrable
Securities as soon as practicable but not less than seven (7) days before the
anticipated filing date of such Registration Statement, which notice shall
(A) describe the amount and type of securities to be included in such offering,
the intended method(s) of distribution, and the name of the proposed managing
Underwriter or Underwriters, if any, in such offering, and (B) offer to all of
the Holders of Registrable Securities the opportunity to register the sale of
such number of Registrable Securities as such Holders may request in writing
within three (3) business days after receipt of such written notice (such
Registration a “Piggyback Registration”). The Company shall, in good faith,
cause such Registrable Securities to be included in such Piggyback Registration
and shall use its best efforts to cause the managing Underwriter or Underwriters
of a proposed Underwritten Offering to permit the Registrable Securities
requested by the Holders pursuant to this subsection 2.2.1 to be included in a
Piggyback Registration on the same terms and conditions as any similar
securities of the Company included in such Registration and to permit the sale
or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. All such Holders proposing to
distribute their Registrable Securities through an Underwritten Offering under
this subsection 2.2.1 shall enter into an underwriting agreement in customary
form with the Underwriter(s) selected for such Underwritten Offering by the
Company. The notice periods set forth in this subsection 2.2.1 shall not apply
to an Underwritten Shelf Takedown conducted in accordance with subsection 2.3.3.

 



6 

 

 

2.2.2          Reduction of Piggyback Registration. If the managing Underwriter
or Underwriters in an Underwritten Registration that is to be a Piggyback
Registration (other than Underwritten Shelf Takedown), in good faith, advises
the Company and the Holders of Registrable Securities participating in the
Piggyback Registration in writing that the dollar amount or number of the
Ordinary Shares that the Company desires to sell, taken together with (i) the
Ordinary Shares, if any, as to which Registration has been demanded pursuant to
separate written contractual arrangements with persons or entities other than
the Holders of Registrable Securities hereunder, (ii) the Registrable Securities
as to which registration has been requested pursuant Section 2.2 hereof, and
(iii) the Ordinary Shares, if any, as to which Registration has been requested
pursuant to separate written contractual piggy-back registration rights of other
shareholders of the Company, exceeds the Maximum Number of Securities, then:

 

(a)           If the Registration is undertaken for the Company’s account, the
Company shall include in any such Registration (A) first, the Ordinary Shares or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; and (B) second, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clause (A), the Registrable Securities of Holders exercising their
rights to register their Registrable Securities pursuant to subsection 2.2.1
hereof, Pro Rata based on the respective number of Registrable Securities that
each Holder has so requested exercising its rights to register its Registrable
Securities pursuant to subsection 2.2.1 hereof, which can be sold without
exceeding the Maximum Number of Securities; and (C) third, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), the Ordinary Shares, if any, as to which Registration has
been requested pursuant to written contractual piggy-back registration rights of
other shareholders of the Company, which can be sold without exceeding the
Maximum Number of Securities;

 

(b)            If the Registration is pursuant to a request by persons or
entities other than the Holders of Registrable Securities, then the Company
shall include in any such Registration (A) first, the Ordinary Shares or other
equity securities, if any, of such requesting persons or entities, other than
the Holders of Registrable Securities, which can be sold without exceeding the
Maximum Number of Securities; (B) second, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clause (A), the
Registrable Securities of Holders exercising their rights to register their
Registrable Securities pursuant to subsection 2.2.1, Pro Rata, which can be sold
without exceeding the Maximum Number of Securities; (C) third, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), the Ordinary Shares or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; and (D) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A), (B) and (C),
the Ordinary Shares or other equity securities for the account of other persons
or entities that the Company is obligated to register pursuant to separate
written contractual arrangements with such persons or entities, which can be
sold without exceeding the Maximum Number of Securities.

 

2.2.3           Piggyback Registration Withdrawal. Any Holder of Registrable
Securities shall have the right to withdraw from a Piggyback Registration for
any or no reason whatsoever upon written notification to the Company and the
Underwriter or Underwriters (if any) of his, her or its intention to withdraw
from such Piggyback Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to such Piggyback Registration.
The Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.2.3.

 



7 

 

 

2.2.4           Unlimited Piggyback Registration Rights. For purposes of
clarity, any Registration effected pursuant to Section 2.2 hereof shall not be
counted as a Registration pursuant to a Demand Registration effected under
Section 2.1 hereof.

 

2.3Shelf Registrations.

 

2.3.1           The Holders of Registrable Securities may at any time, and from
time to time, request in writing that the Company, pursuant to Rule 415 under
the Securities Act (or any successor rule promulgated thereafter by the
Commission), register the resale of any or all of their Registrable Securities
on Form S-3 or similar short form registration statement that may be available
at such time (“Form S-3”), or if the Company is ineligible to use Form S-3, on
Form S-1; a registration statement filed pursuant to this subsection 2.3.1 (a
“Shelf”) shall provide for the resale of the Registrable Securities included
therein pursuant to any method or combination of methods legally available to,
and requested by, any Holder. Within three (3) days of the Company’s receipt of
a written request from a Holder or Holders of Registrable Securities for a
Registration on a Shelf, the Company shall promptly give written notice of the
proposed Registration to all other Holders of Registrable Securities, and each
Holder of Registrable Securities who thereafter wishes to include all or a
portion of such Holder’s Registrable Securities in such Registration shall so
notify the Company, in writing, within three (3) business days after the receipt
by the Holder of the notice from the Company. As soon as practicable thereafter,
but not more than ten (10) days after the Company’s initial receipt of such
written request for a Registration on a Shelf, the Company shall register all or
such portion of such Holder’s Registrable Securities as are specified in such
written request, together with all or such portion of Registrable Securities of
any other Holder or Holders joining in such request as are specified in the
written notification given by such Holder or Holders; provided, however, that
the Company shall not be obligated to effect any such Registration pursuant to
this subsection 2.3.1 if the Holders of Registrable Securities, together with
the Holders of any other equity securities of the Company entitled to inclusion
in such Registration, propose to sell the Registrable Securities and such other
equity securities (if any) at any aggregate price to the public of less than
$10,000,000. The Company shall maintain each Shelf in accordance with the terms
hereof, and shall prepare and file with the Commission such amendments,
including post-effective amendments, and supplements as may be necessary to keep
such Shelf continuously effective, available for use and in compliance with the
provisions of the Securities Act until such time as there are no longer any
Registrable Securities included on such Shelf. In the event the Company files a
Shelf on Form S-1, the Company shall use its commercially reasonable efforts to
convert the Form S-1 to a Form S-3 as soon as practicable after the Company is
eligible to use Form S-3.

 

2.3.2            If any Shelf ceases to be effective under the Securities Act
for any reason at any time while Registrable Securities included thereon are
still outstanding, the Company shall use its commercially reasonable efforts to
as promptly as is reasonably practicable cause such Shelf to again become
effective under the Securities Act (including obtaining the prompt withdrawal of
any order suspending the effectiveness of such Shelf), and shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
amend such Shelf in a manner reasonably expected to result in the withdrawal of
any order suspending the effectiveness of such Shelf or file an additional
registration statement (a “Subsequent Shelf Registration”) registering the
resale of all Registrable Securities including on such Shelf, and pursuant to
any method or combination of methods legally available to, and requested by, any
Holder. If a Subsequent Shelf Registration is filed, the Company shall use its
commercially reasonable efforts to (i) cause such Subsequent Shelf Registration
to become effective under the Securities Act as promptly as is reasonably
practicable after the filing thereof and (ii) keep such Subsequent Shelf
Registration continuously effective, available for use and in compliance with
the provisions of the Securities Act until such time as there are no longer any
Registrable Securities included thereon. Any such Subsequent Shelf Registration
shall be on Form S-3 to the extent that the Company is eligible to use such
form. Otherwise, such Subsequent Shelf Registration shall be on another
appropriate form. In the event that any Holder holds Registrable Securities that
are not registered for resale on a delayed or continuous basis, the Company,
upon request of a Holder shall promptly use its commercially reasonable efforts
to cause the resale of such Registrable Securities to be covered by either, at
the Company’s option, a Shelf (including by means of a post-effective amendment)
or a Subsequent Shelf Registration and cause the same to become effective as
soon as practicable after such filing and such Shelf or Subsequent Shelf
Registration shall be subject to the terms hereof; provided, however, the
Company shall only be required to cause such Registrable Securities to be so
covered once annually after inquiry of the Holders.

 



8 

 

 

2.3.3           At any time and from time to time after a Shelf has been
declared effective by the Commission, the Sponsor may request to sell all or any
portion of its Registrable Securities in an underwritten offering that is
registered pursuant to the Shelf (each, an “Underwritten Shelf Takedown”);
provided that the Company shall only be obligated to effect an Underwritten
Shelf Takedown if such offering shall include securities with a total offering
price (including piggyback securities and before deduction of underwriting
discounts) reasonably expected to exceed, in the aggregate, $10,000,000. All
requests for Underwritten Shelf Takedowns shall be made by giving written notice
to the Company at least 48 hours prior to the public announcement of such
Underwritten Shelf Takedown, which shall specify the approximate number of
Registrable Securities proposed to be sold in the Underwritten Shelf Takedown
and the expected price range (net of underwriting discounts and commissions) of
such Underwritten Shelf Takedown. The Company shall include in any Underwritten
Shelf Takedown the securities requested to be included by any holder (each a
“Takedown Requesting Holder”) at least 24 hours prior to the public announcement
of such Underwritten Shelf Takedown pursuant to written contractual piggyback
registration rights of such holder (including to those set forth herein). The
Sponsor and the Takedown Requesting Holders (if any) shall have the right to
select the underwriter(s) for such offering (which shall consist of one or more
reputable nationally recognized investment banks), subject to the Company’s
prior approval which shall not be unreasonably withheld, conditioned or delayed.
For purposes of clarity, any Registration effected pursuant to this subsection
2.3.3 shall not be counted as a Registration pursuant to a Demand Registration
effected under Section 2.1 hereof.

 

2.3.4            If the managing Underwriter or Underwriters in an Underwritten
Shelf Takedown, in good faith, advises the Company, the Sponsor and the Takedown
Requesting Holders (if any) in writing that the dollar amount or number of
Registrable Securities that the Sponsor and the Takedown Requesting Holders (if
any) desire to sell, taken together with all other Ordinary Shares or other
equity securities that the Company desires to sell, exceeds the Maximum Number
of Securities, then the Company shall include in such Underwritten Shelf
Takedown, as follows: (i) first, the Registrable Securities of the Sponsor that
can be sold without exceeding the Maximum Number of Securities; (ii) second, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clause (i), the Ordinary Shares or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; and (iii) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) and (ii), the
Ordinary Shares or other equity securities of the Takedown Requesting Holders,
if any, that can be sold without exceeding the Maximum Number of Securities,
determined Pro Rata based on the respective number of Registrable Securities
that each Takedown Requesting Holder has so requested to be included in such
Underwritten Shelf Takedown.

 

2.3.5             The Sponsor and the Takedown Requesting Holders (if any) shall
have the right to withdraw from an Underwritten Shelf Takedown for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of its intention to withdraw from such Underwritten
Shelf Takedown prior to the public announcement of such Underwritten Shelf
Takedown. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with an Underwritten Shelf Takedown prior to a withdrawal under this
subsection 2.3.5.

 



9 

 

 

2.4            Restrictions on Registration Rights. If (A) during the period
starting with the date sixty (60) days prior to the Company’s good faith
estimate of the date of the filing of, and ending on a date one hundred and
twenty (120) days after the effective date of, a Company initiated Registration
and provided that the Company has delivered written notice to the Holders prior
to receipt of a Demand Registration pursuant to subsection 2.1.1 and it
continues to actively employ, in good faith, all reasonable efforts to cause the
applicable Registration Statement to become effective; (B) the Holders have
requested an Underwritten Registration and the Company and the Holders are
unable to obtain the commitment of underwriters to firmly underwrite the offer;
or (C) in the good faith judgment of the Board such Registration would be
seriously detrimental to the Company and the Board concludes as a result that it
is essential to defer the filing of such Registration Statement at such time,
then in each case the Company shall furnish to such Holders a certificate signed
by the Chairman of the Board stating that in the good faith judgment of the
Board it would be seriously detrimental to the Company for such Registration
Statement to be filed in the near future and that it is therefore essential to
defer the filing of such Registration Statement. In such event, the Company
shall have the right to defer such filing for a period of not more than thirty
(30) days; provided, however, that the Company shall not defer its obligation in
this manner more than once in any 12-month period. Notwithstanding anything to
the contrary contained in this Agreement, the Company shall not be required to
effect or permit any Registration or cause any Registration Statement to become
effective, with respect to any Registrable Securities held by any Holder, until
after the expiration of the Founder Shares Lock-Up Period or the Private
Placement Lock-Up Period, as the case may be.

 

ARTICLE 3 COMPANY PROCEDURES

 

3.1            General Procedures. If at any time on or after the date the
Company consummates an initial Business Combination the Company is required to
effect the Registration of Registrable Securities, the Company shall use its
best efforts to effect such Registration to permit the sale of such Registrable
Securities in accordance with the intended plan of distribution thereof, and
pursuant thereto the Company shall, as expeditiously as possible:

 

3.1.1            prepare and file with the Commission as soon as practicable a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;

 

3.1.2            prepare and file with the Commission such amendments and
post-effective amendments to the Registration Statement, and such supplements to
the Prospectus, as may be requested by the Holders or any Underwriter of
Registrable Securities or as may be required by the rules, regulations or
instructions applicable to the registration form used by the Company or by the
Securities Act or rules and regulations thereunder to keep the Registration
Statement effective until all Registrable Securities covered by such
Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

 

3.1.3            prior to filing a Registration Statement or Prospectus, or any
amendment or supplement thereto, furnish without charge to the Underwriters, if
any, and the Holders of Registrable Securities included in such Registration,
and such Holders’ legal counsel, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus), and such other documents as
the Underwriters and the Holders of Registrable Securities included in such
Registration or the legal counsel for any such Holders may request in order to
facilitate the disposition of the Registrable Securities owned by such Holders;

 

3.1.4            prior to any public offering of Registrable Securities, use its
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

 



10 

 

 

3.1.5          cause all such Registrable Securities to be listed on each
securities exchange or automated quotation system on which similar securities
issued by the Company are then listed;

 

3.1.6           provide a transfer agent or warrant agent, as applicable, and
registrar for all such Registrable Securities no later than the effective date
of such Registration Statement;

 

3.1.7           advise each seller of such Registrable Securities, promptly
after it shall receive notice or obtain knowledge thereof, of the issuance of
any stop order by the Commission suspending the effectiveness of such
Registration Statement or the initiation or threatening of any proceeding for
such purpose and promptly use its reasonable best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued;

 

3.1.8           at least five (5) days prior to the filing of any Registration
Statement or Prospectus or any amendment or supplement to such Registration
Statement or Prospectus (other than by way of a document incorporated by
reference) furnish a copy thereof to each seller of such Registrable Securities
or its counsel;

 

3.1.9           notify the Holders at any time when a Prospectus relating to
such Registration Statement is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement, as then in effect, includes a Misstatement, and
then to correct such Misstatement as set forth in Section 3.4 hereof;

 

3.1.10          permit a representative of the Holders, the Underwriters, if
any, and any attorney or accountant retained by such Holders or Underwriter to
participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representatives or Underwriters enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Company, prior to the release or disclosure of any such information;

 

3.1.11          obtain a “cold comfort” letter from the Company’s independent
registered public accountants in the event of an Underwritten Registration, in
customary form and covering such matters of the type customarily covered by
“cold comfort” letters as the managing Underwriter may reasonably request, and
reasonably satisfactory to a majority-in-interest of the participating Holders;

 

3.1.12           on the date the Registrable Securities are delivered for sale
pursuant to such Registration, obtain an opinion, dated such date, of counsel
representing the Company for the purposes of such Registration, addressed to the
Holders, the placement agent or sales agent, if any, and the Underwriters, if
any, covering such legal matters with respect to the Registration in respect of
which such opinion is being given as the Holders, placement agent, sales agent,
or Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Holders;

 



11 

 

 

3.1.13            in the event of any Underwritten Offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing Underwriter of such offering;

 

3.1.14            make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any successor rule promulgated thereafter by the Commission);

 

3.1.15            if the Registration involves the Registration of Registrable
Securities involving gross proceeds in excess of $50,000,000, use its reasonable
efforts to make available senior executives of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
Underwriter in any Underwritten Offering; and

 

3.1.16            otherwise, in good faith, cooperate reasonably with, and take
such customary actions as may reasonably be requested by the Holders, in
connection with such Registration.

 

3.2            Registration Expenses. The Registration Expenses of all
Registrations shall be borne by the Company. It is acknowledged by the Holders
that the Holders shall bear all incremental selling expenses relating to the
sale of Registrable Securities, such as Underwriters’ commissions and discounts,
brokerage fees, Underwriter marketing costs and, other than as set forth in the
definition of “Registration Expenses,” all reasonable fees and expenses of any
legal counsel representing the Holders.

 

3.3            Requirements for Participation in Underwritten Offerings. No
person may participate in any Underwritten Offering for equity securities of the
Company pursuant to a Registration initiated by the Company hereunder unless
such person (i) agrees to sell such person’s securities on the basis provided in
any underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

 

3.4            Suspension of Sales; Adverse Disclosure. Upon receipt of written
notice from the Company that a Registration Statement or Prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until he, she or it has received copies of a supplemented
or amended Prospectus correcting the Misstatement (it being understood that the
Company hereby covenants to prepare and file such supplement or amendment as
soon as practicable after the time of such notice), or until he, she or it is
advised in writing by the Company that the use of the Prospectus may be resumed.
If the filing, initial effectiveness or continued use of a Registration
Statement in respect of any Registration at any time would require the Company
to make an Adverse Disclosure or would require the inclusion in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than thirty (30) days, determined
in good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the Holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to any Registration in connection with any sale
or offer to sell Registrable Securities. The Company shall immediately notify
the Holders of the expiration of any period during which it exercised its rights
under this Section 3.4.

 



12 

 

 

3.5            Reporting Obligations. As long as any Holder shall own
Registrable Securities, the Company, at all times while it shall be a reporting
company under the Exchange Act, covenants to file timely (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings. The Company further covenants that it
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Ordinary Shares
held by such Holder without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act (or any successor rule promulgated thereafter by the Commission,
to the extent that such rule or such successor rule is available to the
Company), including providing any legal opinions. Upon the request of any
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.

 

ARTICLE 4 INDEMNIFICATION AND CONTRIBUTION

 

4.1Indemnification.

 

4.1.1          The Company agrees to indemnify, to the extent permitted by law,
each Holder of Registrable Securities, its officers and directors and each
person who controls such Holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses (including
attorneys’ fees) caused by any untrue or alleged untrue statement of material
fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as the same are
caused by or contained in any information furnished in writing to the Company by
such Holder expressly for use therein. The Company shall indemnify the
Underwriters, their officers and directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to the indemnification of the Holder.

 

4.1.2            In connection with any Registration Statement in which a Holder
of Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue or alleged untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Holder expressly for use therein; provided, however, that the
obligation to indemnify shall be several, not joint and several, among such
Holders of Registrable Securities, and the liability of each such Holder of
Registrable Securities shall be in proportion to and limited to the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement. The Holders of Registrable Securities shall indemnify
the Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Company.

 

4.1.3            Any person entitled to indemnification herein shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which he, she or it seeks indemnification (provided that the failure to give
prompt notice shall not impair any person’s right to indemnification hereunder
to the extent such failure has not materially prejudiced the indemnifying party)
and (ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld). An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) or which settlement does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

 



13 

 

 

4.1.4           The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling person
of such indemnified party and shall survive the transfer of securities. The
Company and each Holder of Registrable Securities participating in an offering
also agrees to make such provisions as are reasonably requested by any
indemnified party for contribution to such party in the event the Company’s or
such Holder’s indemnification is unavailable for any reason.

 

4.1.5            If the indemnification provided under Section 4.1 hereof from
the indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

 

ARTICLE 5 SHAREHOLDER RIGHTS

 

5.1            Subject to the terms and conditions of this Agreement, at any
time and from time to time on or after the date that the Company consummates an
initial Business Combination and for so long as the Sponsor holds any
Registrable Securities:

 

5.1.1            The Sponsor shall have the right, but not the obligation, to
designate three (3) individuals to be appointed or nominated, as the case may
be, for election to the Board (including any successor, each, a “Nominee”) by
giving written notice to the Company on or before the time such information is
reasonably requested by the Board or the Nominating Committee of the Board, as
applicable, for inclusion in a proxy statement for a meeting of shareholders
provided to the Sponsor.

 



14 

 

 

5.1.2           The Company will, as promptly as practicable, use its best
efforts to take all necessary and desirable actions (including, without
limitation, calling special meetings of the Board and the shareholders and
recommending, supporting and soliciting proxies) so that there are three Sponsor
Directors serving on the Board at all times.

 

5.1.3           The Company shall, to the fullest extent permitted by applicable
law, use its best efforts to take all actions necessary to ensure that: (i) each
Nominee is included in the Board’s slate of nominees to the shareholders of the
Company for each election of Directors; and (ii) each Nominee is included in the
proxy statement prepared by management of the Company in connection with
soliciting proxies for every meeting of the shareholders of the Company called
with respect to the election of members of the Board, and at every adjournment
or postponement thereof, and on every action or approval by written consent of
the shareholders of the Company or the Board with respect to the election of
members of the Board.

 

5.1.4            If a vacancy occurs because of the death, disability,
disqualification, resignation, or removal of a Sponsor Director or for any other
reason, the Sponsor shall be entitled to designate such person’s successor, and
the Company will, as promptly as practicable following such designation, use its
best efforts to take all necessary and desirable actions, to the fullest extent
permitted by law, within its control such that such vacancy shall be filled with
such successor Nominee.

 

5.1.5            If a Nominee is not elected because of such Nominee’s death,
disability, disqualification, withdrawal as a nominee or for any other reason,
the Sponsor shall be entitled to designate promptly another Nominee and the
Company will take all necessary and desirable actions within its control such
that the director position for which such Nominee was nominated shall not be
filled pending such designation or the size of the Board shall be increased by
one and such vacancy shall be filled with such successor Nominee as promptly as
practicable following such designation.

 

5.1.6            As promptly as reasonably practicable following the request of
any Sponsor Director, the Company shall enter into an indemnification agreement
with such Sponsor Director, in the form entered into with the other members of
the Board. The Company shall pay the reasonable, documented out-of-pocket
expenses incurred by the Sponsor Director in connection with his or her services
provided to or on behalf of the Company, including attending meetings or events
attended explicitly on behalf of the Company at the Company’s request.

 

5.1.7            The Company shall (i) purchase directors’ and officers’
liability insurance in an amount determined by the Board to be reasonable and
customary and (ii) for so long as a Sponsor Director serves as a Director of the
Company, maintain such coverage with respect to such Sponsor Director; provided
that upon removal or resignation of such Sponsor Director for any reason, the
Company shall take all actions reasonably necessary to extend such directors’
and officers’ liability insurance coverage for a period of not less than six
(6) years from any such event in respect of any act or omission occurring at or
prior to such event.

 

5.1.8              For so long as a Sponsor Director serves on the Board, the
Company shall not amend, alter or repeal any right to indemnification or
exculpation covering or benefiting any Sponsor Director nominated pursuant to
this Agreement as and to the extent consistent with applicable law, whether such
right is contained in the Company’s amended and restated memorandum and articles
of association, each as amended, or another document (except to the extent such
amendment or alteration permits the Company to provide broader indemnification
or exculpation rights on a retroactive basis than permitted prior thereto).

 



15 

 

 

5.1.9            Each Nominee may, but does not need to qualify as “independent”
pursuant to listing standards of the Nasdaq Capital Market (or such other
national securities exchange upon which the Company’s securities are then
listed).

 

5.1.10          Any Nominee will be subject to the Company’s customary due
diligence process, including its review of a completed questionnaire and a
background check. Based on the foregoing, the Company may object to any Nominee
provided (a) it does so in good faith, and (b) such objection is based upon any
of the following: (i) such Nominee was convicted in a criminal proceeding or is
a named subject of a pending criminal proceeding (excluding traffic violations
and other minor offenses), (ii) such Nominee was the subject of any order,
judgment, or decree not subsequently reversed, suspended or vacated of any court
of competent jurisdiction, permanently or temporarily enjoining such proposed
director from, or otherwise limiting, the following activities: (A) engaging in
any type of business practice, or (B) engaging in any activity in connection
with the purchase or sale of any security or in connection with any violation of
federal or state securities laws, (iii) such Nominee was the subject of any
order, judgment or decree, not subsequently reversed, suspended or vacated, of
any federal or state authority barring, suspending or otherwise limiting for
more than sixty (60) days the right of such person to engage in any activity
described in clause (ii)(B), or to be associated with persons engaged in such
activity, (iv) such proposed director was found by a court of competent
jurisdiction in a civil action or by the Commission to have violated any federal
or state securities law, and the judgment in such civil action or finding by the
Commission has not been subsequently reversed, suspended or vacated, or (v) such
proposed director was the subject of, or a party to any federal or state
judicial or administrative order, judgment, decree, or finding, not subsequently
reversed, suspended or vacated, relating to a violation of any federal or state
securities laws or regulations. In the event the Board reasonably finds the
Nominee to be unsuitable based upon one or more of the foregoing clauses
(i) through (v) and reasonably objects to the identified director, Sponsor shall
be entitled to propose a different Nominee to the Board within thirty (30)
calendar days of the Company’s notice to Sponsor of its objection to the Nominee
and such replacement Nominee shall be subject to the review process outlined
above.

 

5.1.11          The Company shall take all necessary action to cause a Nominee
chosen by the Sponsor, at the request of such Nominee to be elected to the board
of directors (or similar governing body) of each material operating subsidiary
of the Company. The Nominee, as applicable, shall have the right to attend (in
person or remotely) any meetings of the board of directors (or similar governing
body or committee thereof) of each subsidiary of the Company.

 

ARTICLE 6 MISCELLANEOUS

 

6.1            Notices. Any notice or communication under this Agreement must be
in writing and given by (i) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (ii) delivery in person or by courier service providing
evidence of delivery, or (iii) transmission by hand delivery, electronic mail,
telecopy, telegram or facsimile. Each notice or communication that is mailed,
delivered, or transmitted in the manner described above shall be deemed
sufficiently given, served, sent, and received, in the case of mailed notices,
on the third business day following the date on which it is mailed and, in the
case of notices delivered by courier service, hand delivery, electronic mail,
telecopy, telegram or facsimile, at such time as it is delivered to the
addressee (with the delivery receipt or the affidavit of messenger) or at such
time as delivery is refused by the addressee upon presentation. Any notice or
communication under this Agreement must be addressed, if to the Company, to: c/o
A-star, 16 Funston Avenue, Suite A, The Presidio of San Francisco, San
Francisco, CA 94129, with copy to: Goodwin Procter LLP, 601 Marshall Street,
Redwood City, CA 94063 Attention: Dan Espinoza, and, if to any Holder, at such
Holder’s address or facsimile number as set forth in the Company’s books and
records. Any party may change its address for notice at any time and from time
to time by written notice to the other parties hereto, and such change of
address shall become effective thirty (30) days after delivery of such notice as
provided in this

 



16 

 

 

Section 6.1.

 

6.2Assignment; No Third Party Beneficiaries.

 

6.2.1          This Agreement and the rights, duties and obligations of the
Company hereunder may not be assigned or delegated by the Company in whole or in
part.

 

6.2.2           Prior to the expiration of the Founder Shares Lock-up Period or
the Private Placement Lock-up Period, as the case may be, no Holder may assign
or delegate such Holder’s rights, duties or obligations under this Agreement, in
whole or in part, except in connection with a transfer of Registrable Securities
by such Holder to a Permitted Transferee.

 

6.2.3           This Agreement and the provisions hereof shall be binding upon
and shall inure to the benefit of each of the parties and its successors and the
permitted assigns of the Holders, which shall include Permitted Transferees.

 

6.2.4           This Agreement shall not confer any rights or benefits on any
persons that are not parties hereto, other than as expressly set forth in this
Agreement and Section 6.2 hereof.

 

6.2.5            No assignment by any party hereto of such party’s rights,
duties and obligations hereunder shall be binding upon or obligate the Company
unless and until the Company shall have received (i) written notice of such
assignment as provided in Section 6.1 hereof and (ii) the written agreement of
the assignee, in a form reasonably satisfactory to the Company, to be bound by
the terms and provisions of this Agreement (which may be accomplished by an
addendum or certificate of joinder to this Agreement). Any transfer or
assignment made other than as provided in this Section 6.2 shall be null and
void.

 

6.3            Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

 

6.4            Counterparts. This Agreement may be executed in multiple
counterparts (including facsimile or PDF counterparts), each of which shall be
deemed an original, and all of which together shall constitute the same
instrument, but only one of which need be produced.

 

6.5            Entire Agreement. This Agreement (including all agreements
entered into pursuant hereto and all certificates and instruments delivered
pursuant hereto and thereto) constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written.

 

6.6            Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS
AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY
AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF
THE STATE OF NEW YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED
INTO AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS OF SUCH JURISDICTION.

 

6.7            WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT,
COUNTERCLAIM OR OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, OR THE ACTIONS OF THE SPONSOR IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 



17 

 

 

6.8            Amendments and Modifications. Upon the written consent of the
Company and the Holders of at least a majority in interest of the Registrable
Securities at the time in question, compliance with any of the provisions,
covenants and conditions set forth in this Agreement may be waived, or any of
such provisions, covenants or conditions may be amended or modified; provided,
however, that notwithstanding the foregoing, any amendment hereto or waiver
hereof that adversely affects one (1) Holder, solely in its capacity as a holder
of the shares of the Company, in a manner that is materially different from the
other Holders (in such capacity) shall require the consent of the Holder so
affected. No course of dealing between any Holder or the Company and any other
party hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company. No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.

 

6.9            Titles and Headings. Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.

 

6.10           Waivers and Extensions. Any party to this Agreement may waive any
right, breach or default which such party has the right to waive, provided that
such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein contained. No waiver or extension of time for performance of
any obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

 

6.11            Remedies Cumulative. In the event that the Company fails to
observe or perform any covenant or agreement to be observed or performed under
this Agreement, the Holders may proceed to protect and enforce its rights by
suit in equity or action at law, whether for specific performance of any term
contained in this Agreement or for an injunction against the breach of any such
term or in aid of the exercise of any power granted in this Agreement or to
enforce any other legal or equitable right, or to take any one or more of such
actions, without being required to post a bond. None of the rights, powers or
remedies conferred under this Agreement shall be mutually exclusive, and each
such right, power or remedy shall be cumulative and in addition to any other
right, power or remedy, whether conferred by this Agreement or now or hereafter
available at law, in equity, by statute or otherwise.

 

6.12            Other Registration Rights. The Company represents and warrants
that no person, other than a Holder of Registrable Securities, has any right to
require the Company to register any securities of the Company for sale or to
include such securities of the Company in any Registration filed by the Company
for the sale of securities for its own account or for the account of any other
person. Further, the Company represents and warrants that this Agreement
supersedes any other registration rights agreement or agreement with similar
terms and conditions and in the event of a conflict between any such agreement
or agreements and this Agreement, the terms of this Agreement shall prevail.

 

6.13              Term. This Agreement shall terminate upon the earlier of
(i) the tenth anniversary of the date of this Agreement and (ii) the date as of
which no Registrable Securities remain outstanding. The provisions of
Section 3.5 and Article IV shall survive any termination.

 

[SIGNATURE PAGES FOLLOW]

 

18 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

COMPANY:   QELL ACQUISITION CORP.   By: /s/ Barry Engle   Name: Barry Engle
Title: Chief Executive Officer

 

[Signature page to Registration and Shareholder Rights Agreement]

 





 

 

HOLDERS:   Qell Partners LLC   By: /s/ Barry Engle   Name: Barry Engle Title:
Manager

 

[Signature page to Registration and Shareholder Rights Agreement]

 





